The defendant was convicted of unlawfully being in possession of a still, etc., and appeals.
About all the insistence of error made by appellant's counsel seems to be, as we gather it from the record, on account of the trial court's refusal to allow the defendant to ask one of the state's witnesses, a deputy sheriff, who it was that informed him of the location of the still in question, or pointed it out to him. This was purely hearsay, and inadmissible. The said witness testified fully as to those present at the still, — and as to all that he saw, etc.
Really as the exception appears in the bill of exceptions, we are of the opinion that it calls for no ruling at all by us. A long colloquy between the trial judge and defendant's attorney is set out, at the end of which appears this: "Here the defendant reserved an exception to the ruling of the court." So far as we can observe, the original question, the objection to which started the colloquy, was, in the course of same, answered.
We have carefully examined the whole record, and are of the opinion that defendant had a fair trial, without the intervention anywhere of any prejudicial error.
Let the judgment be affirmed.
Affirmed.